DETAILED ACTION
This Office Action is in response to the election filed on 02 August 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4, 6-8, 10, 11, and 15-20) in the reply filed on 02 August 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orimoto et al. (US 2019/0027489 A1; hereinafter Orimoto).
In regards to claim 1, Orimoto teaches a vertical memory device, comprising: 
first horizontal gate electrodes ([0190]: e.g. control gate electrodes (46)) disposed on a substrate (9/10) [0191] and spaced apart from each other in a first direction that is substantially perpendicular to an upper surface of the substrate (fig. 28: instances of (46) are spaced apart from each other in the vertical direction by (32)), wherein each of the first horizontal gate electrodes extends in a second direction (fig. 28: e.g. instances of (46) extend horizontally) that is substantially parallel to the upper surface of the substrate ([0191]; fig. 28: top surface of (9/10) extends laterally); 
a vertical channel (601) [0132] extending through the first horizontal gate electrodes in the first direction (fig. 28: (601) extends vertically through instances of (46)); 
a charge storage structure (50) disposed between the vertical channel and each of the first horizontal gate electrodes ([0143]; figs. 28 and 35); 
a first vertical gate electrode ([0136]; floating gate (54)) extending through the first horizontal gate electrodes in the first direction, the first vertical gate electrode is electrically insulated from the first horizontal gate electrodes ((54) is isolated from (46) by (52)) [0135]; and 
a first horizontal channel (pedestal channel portion (11)) disposed at a portion of each of the first horizontal gate electrodes adjacent to the first vertical gate electrode ([0196]; fig. 28).
In regards to claim 8, Orimoto teaches the limitations discussed above in addressing claim 1. Orimoto further teaches the limitations wherein: 
the first vertical gate electrode (54) [0136] has a protrusion portion on a sidewall that faces the first horizontal channel ([0196]; fig. 28: e.g. the 90° turn at the bottom of (54) creates a surface facing (11)); and 
the protrusion portion protrudes from the sidewall towards the first horizontal channel in a horizontal direction that is substantially parallel to the upper surface of the substrate (e.g. fig. 35G).
In regards to claim 10, Orimoto teaches the limitations discussed above in addressing claim 1. Orimoto further teaches the limitations wherein the vertical memory device includes a plurality of the first vertical gate electrodes ([0136]; e.g. floating gate (54)), the plurality of the first vertical Cate electrodes are spaced apart from each other in a horizontal direction that is substantially parallel to the upper surface of the substrate (fig. 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0141299 A1; hereinafter Hong).
In regards to claim 2, Orimoto teaches the limitations discussed above in addressing claim 1. Orimoto appears to be silent as to, but does not preclude, the limitations wherein the first horizontal gate electrodes and the first horizontal channel include polysilicon doped with impurities. Hong teaches the limitations wherein the first horizontal gate electrodes [0096] and the first horizontal channel [0097] include polysilicon doped with impurities ([0074], [0096-0097]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Orimoto with the aforementioned limitations taught by Hong to adjust the electrical characteristics of a memory device (Hong [0109-0110]).
In regards to claim 11, Orimoto teaches the limitations discussed above in addressing claim 10. Orimoto appears to be silent as to, but does not preclude, the limitations wherein: in a plan view defined in the second direction and a third direction that is substantially parallel to the upper surface of the substrate and is substantially perpendicular to the second direction, each of the first vertical gate electrodes has a bar shape extending in the third direction. wherein the first vertical gate electrodes are arranged in a zigzag pattern along the second direction. Hong teaches the limitations wherein: 
in a plan view defined in the second direction and a third direction that is substantially parallel to the upper surface of the substrate and is substantially perpendicular to the second direction, each of the first vertical gate electrodes has a bar shape extending in the third direction ([0109-0110]; figs. 25-26), 
wherein the first vertical gate electrodes are arranged in a zigzag pattern along the second direction ([0109-0110]; figs. 25-26). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Orimoto with the aforementioned limitations taught by Hong to adjust the electrical characteristics of a memory device (Hong [0109-0110]).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto and Hong as applied to claim 2 above in view of Yu et al. (US 10,269,620 B2; hereinafter Yu).
In regards to claim 3, the combination of Orimoto and Hong teaches the limitations discussed above in addressing claim 2. The combination of Orimoto and Hong appears to be silent as to, but does not preclude, the limitations wherein: a width of the first vertical gate electrode varies along the first direction and includes a first portion having a relatively large width and a second portion having a relatively small width, and wherein an impurity doping concentration of the first horizontal gate electrodes at the same level as the first portion of the first vertical gate electrode is greater than an impurity doping concentration of the first horizontal gate electrodes at the same level as the second portion of the first vertical gate electrode. Yu teaches the limitations wherein: 
a width of the first vertical gate electrode varies along the first direction and includes a first portion having a relatively large width and a second portion having a relatively small width (col. 14/lns. 9-31; fig. 4), and 
wherein an impurity doping concentration of the first horizontal gate electrodes at the same level as the first portion of the first vertical gate electrode is greater than an impurity doping concentration of the first horizontal gate electrodes at the same level as the second portion of the first vertical gate electrode (col. 14/lns. 9-31; fig. 4). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Orimoto and Hong with the aforementioned limitations taught by Yu to by adjusting etch profiles of trenches depending on etch the etch characteristics of the materials being used (Yu col. 14/lns. 9-31).
In regards to claim 4, the combination of Orimoto, Hong, and Yu teaches the limitations discussed above in addressing claim 3. Yu further teaches the limitations wherein: 
the width of the first vertical gate electrode decreases from a top portion toward a bottom portion thereof (col. 14/lns. 9-31; fig. 4); and 
impurity doping concentrations of the first horizontal gate electrodes decreases from an uppermost level toward a lowermost level (col. 14/lns. 9-31; fig. 4). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Orimoto and Hong with the aforementioned limitations taught by Yu to by adjusting etch profiles of trenches depending on etch the etch characteristics of the materials being used (Yu col. 14/lns. 9-31).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Orimoto and Hong as applied to claim 2 above in view of Lee et al. (US 2014/0103417 A1; hereinafter Lee).
In regards to claim 6, the combination of Orimoto and Hong teaches the limitations discussed above in addressing claim 2. The combination of Orimoto and Hong appears to be silent as to, but does not preclude, the limitations wherein a portion of each of the first horizontal gate electrodes where the first horizontal channel is formed has an impurity doping concentration that is lower than an impurity doping concentration of remaining portions of the first horizontal gate electrodes where the first horizontal channel is not formed. Lee teaches the limitations wherein a portion of each of the first horizontal gate electrodes where the first horizontal channel is formed has an impurity doping concentration that is lower than an impurity doping concentration of remaining portions of the first horizontal gate electrodes where the first horizontal channel is not formed [0036]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Orimoto and Hong with the aforementioned limitations taught by Lee to affect current characteristics of a memory devices (Lee [0036]).
In regards to claim 7, the combination of Orimoto and Hong teaches the limitations discussed above in addressing claim 2. The combination of Orimoto and Hong appears to be silent as to, but does not preclude, the limitations wherein a portion of the first horizontal channel that is proximate to the first horizontal gate electrodes has an impurity doping concentration that is lower than a portion of the first horizontal channel that is distal to the first horizontal gate electrodes. Lee teaches the limitations wherein a portion of the first horizontal channel that is proximate to the first horizontal gate electrodes has an impurity doping concentration that is lower than a portion of the first horizontal channel that is distal to the first horizontal gate electrodes [0036]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Orimoto and Hong with the aforementioned limitations taught by Lee to affect current characteristics of a memory devices (Lee [0036]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orimoto as applied to claim 1 above, and further in view of Sharangpani et al. (US 2021/0050372 A1; hereinafter Sharangpani).
In regards to claim 15, Orimoto teaches the limitations discussed above in addressing claim 1. Orimoto further teaches the limitations further comprising: a gate insulation pattern (52) [0232] disposed between the first vertical gate electrode (54) [0136] and the first horizontal channel (11) [0196], the gate insulation pattern covering a sidewall of the first vertical gate electrode (fig. 28). 
Orimoto appears to be silent as to, but does not preclude, the limitations wherein the first vertical gate electrode, the gate insulation pattern and the first horizontal channel form a switching transistor that is configured to control electrical signals applied to the first horizontal gate electrodes. Sharangpani teaches the limitations wherein the first vertical gate electrode, the gate insulation pattern and the first horizontal channel form a switching transistor that is configured to control electrical signals applied to the first horizontal gate electrodes ([0126]; e.g. fig. 12: NAND structure with horizontal channel (59) connects vertical channel (60) to horizontal gates (46)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Orimoto with the aforementioned limitations taught by Sharangpani to have a 3D memory device (Sharangpani [0055).
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812